Title: James Madison to Ferdinand R. Hassler, 6 February 1827
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Feby. 6. 1827
                            
                        
                        I have recd with yours of    the copies of the "Elements of Arithmetic," which I shall dispose of as you
                            wish. 
                        I learn with pleasure that your work on Trigonometry has found so valuable a sa<n>ction & adoption. I
                            hope it presages the good fortune to the present of which I doubt not your talents & familiarity with such
                            subjects have rendered it not less worthy. Accept my esteem & my friendly wishes
                        
                            
                                James Madison
                            
                        
                    